Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the A

Claim Objections
Claim 1 objected to because of the following informalities:  
Claims 1-8, line 1 “buckle structure for shaver head” should be -- buckle structure for a shaver head--.
Claim 4, line 4, “of annular mounting boss” should be -- of the annular mounting boss--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "on the upper part of shaver handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim, for both the upper part and 
Claim 1 recites the limitation "and lower part of shaver head” the upper part of shaver handle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 6 recites, “the sidewall of the mounting slot”.  A slot does not have a sidewall.  There is a sidewall in the connector base that forms part of the slot, but the wall is not part of the slot.
Claim 1, lines 11-12 recite, “to the groove”. However, in line 6 it was previously set forth that the mounting slot “is formed with two corresponding grooves.”  It is not clear if “the groove” is referencing which one of the two grooves, or another groove.
Claim 1, line 15 recites, “the groove”. However, in line 6 it was previously set forth that the mounting slot “is formed with two corresponding grooves.”  It is not clear if “the groove” is referencing which one of the two grooves, or another groove.
	Claim 4, line 4 recites, “the inner wall of annular mounting boss.”  In claim 1, line 10, “the sidewall of the annular mounting boss” was previously set forth.  It is not clear if the inner wall is the same as the sidewall or a different wall.  Applicant should keep consistent nomenclature through the claims to avoid ambiguity. 
	Claim 5, lines 1-2 recite, “the inner wall of annular mounting boss.”  In claim 1, line 10, “the sidewall of the annular mounting boss” was previously set forth.  It is not clear if the inner wall is the same as the sidewall or a different wall.  Applicant should keep consistent nomenclature through the claims to avoid ambiguity. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angst et al. (U.S. Patent 2,870,534), herein referred to as Angst.
In regards to claim 1, as best understood, Angst discloses a buckle structure for shaver head (fig. 1), including a connector base (1), a connector (2); the connector base (1) and connector (2) are installed on the upper part of shaver handle (1) and the lower part of shaver head (3) respectively; wherein the connector base (1) is formed with a mounting slot (slot between spaced parallel arms 25), the sidewall of the mounting slot (25) is at least formed with two corresponding grooves (opposing registering recesses; col. 2, line 43-48 ); the connector (2) is formed with an annular mounting boss (7), the 
In regards to claim 2, Angst discloses wherein the mounting hole (7’) includes a mounting part (inner periphery of 7’) in diameter adapted to the ball (22) and a limiting part (edges of holes 24; col.2, lines 26-37) in diameter smaller than the ball (22) outside the mounting part (inner periphery of 7’); the elastic piece (spring 23) is installed on the connector (2), elastically extruding the ball (22), so that the ball (22) abuts on the limiting part (edges of holes 24).
In regards to claim 3, Angst discloses wherein the inner wall of the limiting part (Angst discloses) is a spherical structure adapted to the ball (see fig. 2).
In regards to claim 7, Angst discloses wherein the groove (registering recesses in 25) is a vertically arranged elongated structure.
 
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Shimizu (U.S. Publication 2009/0320295)
In regards to claim 1, Shimizu discloses a buckle structure for shaver head, including a connector base (18), a connector (20); the connector base (18) and connector (20) are installed on the upper part of shaver handle (12) and the lower part 
In regards to claim 2, Shimizu discloses wherein the mounting hole (38) includes a mounting part (surface of 32) in diameter adapted to the ball (40a) and a limiting part (36) in diameter smaller than the ball (40a) outside the mounting part (surface of 32); the elastic piece (42) is installed on the connector (20), elastically extruding the ball (40a), so that the ball (40a) abuts on the limiting part (at 40b engages the wall 36).
In regards to claim 4, Shimizu discloses wherein the elastic piece (42) is a snap ring structure, the elastic piece (42) is embedded in the annular mounting boss (34), abutting on the inner wall of annular mounting boss (34).
In regards to claim 5, as best understood, Shimizu discloses wherein the inner wall of the annular mounting boss (34) is at least formed with two symmetrically arranged first limiting bosses (36/36) and two symmetrically arranged second limiting bosses (34a/34a), the first limiting bosses (36/36) and the second limiting bosses (34a/34a) are located in the upper and lower parts (fig. 4) opposite the mounting hole 
In regards to claim 6, Shimizu discloses wherein the upper end face of the first limiting boss (36) is a bevel guide structure (end of 36 is at an angle to 44).
In regards to claim 7, Shimizu discloses wherein the groove (62/60) is a vertically arranged elongated structure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Angst et al. (U.S. Patent 2,870,534), herein referred to as Angst in view of Lau (U.S. Publication 2008/0040927).  In regards to claim 8, Angst discloses the claimed invention except for the material of the ball and therefore does not disclose wherein the ball (22) is a steel ball.  Attention is further directed to the Lau electric shaver.  Lau disclose spring biased clamping system wherein stainless-steel ball bearings are positioned in a respective holder with a spring at the back of the ball. The balls are utilized as a clamping system for the trimming blade.  Thus Lau has demonstrated that it is known that in a shaving environment where two parts are designed to be held in a stationary position relative to . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Publication 2009/0320295) in view of Lau (U.S. Publication 2008/0040927).  In regards to claim 8, Shimizu discloses the claimed invention except for the material of the ball and therefore does not disclose wherein the ball (20a) is a steel ball.  Attention is further directed to the Lau electric shaver.  Lau disclose spring biased clamping system wherein stainless-steel ball bearings are positioned in a respective holder with a spring at the back of the ball. The balls are utilized as a clamping system for the trimming blade.  Thus Lau has demonstrated that it is known that in a shaving environment where two parts are designed to be held in a stationary position relative to each other, to configure the biased balls from a steel material, which would be able to withstand the force of the intended biasing.  It would have been similarly obvious to one having ordinary skill in the art to have formed the Shimizu balls from steel as taught by Lau as a well-known material for its structural durability. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724